Citation Nr: 9931148	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran has submitted medical evidence in support of 
his claim that he has PTSD as a result of service.

2.  The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  Once a veteran 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well-grounded, 
the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist him in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether he has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded based partly on the VA 
examination report dated in October 1995 which showed a 
diagnosis of PTSD based on his reported experiences aboard 
the USS CORAL SEA during the Vietnam era.  Additionally, the 
veteran has reported several in-service stressor events as 
the cause of his PTSD.  He reportedly witnessed a man walk 
through an airplane's propellers and reportedly went into 
Vietnam on several missions to salvage mechanical parts on 
downed planes and was ambushed by the Viet Cong on trip and 
people were killed.  





ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during his service on board the USS CORAL SEA 
from June 1965 to October 1966.  Because his claim of 
entitlement to service connection for PTSD is well grounded, 
VA has a duty to assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Gaines v. West, 11 Vet.App. 353 (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board 
must make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service records reflect that the veteran was not awarded any 
combat medals or decorations.  One service record, entitled 
"Administrative Remarks" for the USS CORAL SEA (CVA-43) 
showed that on December 11, 1965, that ship was designated as 
eligible for hostile fire pay for the periods of June 26-30, 
1965, July 1-23, 1965, August 13-31, 1965, and October 1-15, 
1965, and that the veteran had been determined as qualified 
for hostile fire pay.  Another service record showed that all 
personnel attached to the USS CORAL SEA during the period 
February 7, 1965 to October 18, 1965 were authorized to wear 
the Navy Unit Commendation Ribbon, for "participating in 
combat operations in Southeast Asia".  

The Board notes that the veteran has cited several stressors 
in support of his claim.  He reported that in approximately 
June or July 1965 he saw a man carried by on a stretcher 
after the man had walked through an airplane's rotating 
propellers.  He also reported that he went into Vietnam on 
several missions to salvage mechanical parts on downed 
planes, and on one such trip in approximately August 1966 he 
was accompanied by a fellow servicemember, AC2 Purcell, and 
they were ambushed by the Viet Cong.  The veteran indicated 
that other people were killed during the ambush, but he was 
able to return to the ship.  He claimed that he never saw 
Purcell again after this and thought that he had been killed 
during the ambush.  

The Board notes that the RO has made efforts to verify the 
veteran's alleged stressors.  The RO initially contacted the 
National Personnel Record Center (NPRC).  In April 1997 the 
NPRC indicated that the requested deck logs for the USS CORAL 
SEAS were not on file and suggested that the RO contact the 
Chief of Naval Operations and the Naval Historical Center. 

The RO subsequently sent letters to the National Personnel 
Record Center (NPRC), the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), the Naval Historical 
Center, and the Chief of Naval Operations, attempting to 
verify the veteran's reported stressors.  

In a response dated in June 1997 from the Naval Historical 
Center, Ships History Branch, it was noted that they were 
retrieving deck logs of the USS CORAL SEA (CVA 43) from 
storage in the "Washington National Records Center", and 
that when these records were received, they would scan the 
logs for June and July 1965 and August 1966 for any possible 
mention of the events specified by the veteran.

In a response dated in February 1998, the USASCRUR enclosed 
the history and deck log extracts of the USS CORAL SEA, which 
confirmed that the members aboard ship participated in 
special operations during the veteran's Vietnam tour and that 
accidents occurred aboard ship.  The USASCRUR noted that they 
had contacted the "Federal Records Center" in an attempt to 
review the 1965 deck logs, but they were unavailable, and as 
a result, the USASCRUR was unable to verify the veteran's 
stress incident concerning a person being hit by an aircraft 
propeller in 1965.  The USASCRUR also noted that they were 
unable to verify the veteran's stressor concerning his being 
ambushed by the Viet Cong in August 1966, noting that the 
August 1966 deck logs revealed no Vietnam service for that 
month.  It was also noted that the September and October 1966 
deck logs indicated that the USS CORAL SEA did conduct 
special operations in Vietnam, however, no ambush was 
mentioned.  Additionally, the U.S. Navy Casualty Assistance 
Branch had no documentation of a casualty named "Purcell".  
The Board notes that of the documents included with the 
USASCRUR's letter, the only deck logs enclosed are dated from 
August 31, 1966 to September 12, 1966.  It is unclear as to 
whether there are any deck logs dated prior to August 31, 
1966.

The Board notes that the RO (despite numerous attempts to 
obtain such confirmation) has yet to receive another response 
from the Naval Historical Center, and has yet to receive any 
response from the Chief of Naval Operations.  In that regard 
the RO should contact these entities again, requesting that 
they either provide the requested information, or stipulate 
that such records are unavailable.  Specifically, it is 
unclear as to whether either entity may have access to the 
1965 deck logs (which the USASCRUR reported to be 
"unavailable") and whether they may have access to deck 
logs dated prior to August 31, 1966.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should again contact the Naval 
Historical Center and the Chief of Naval 
Operations, and send to them a summary of 
the veteran's reported stressors.  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
the 1965 deck logs and/or deck logs dated 
prior to August 31, 1966.  All records 
obtained should be associated with the 
claims folder.  If any such records are 
not available, the RO should request that 
the unavailability of such records be so 
certified.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals







